 



Exhibit 10.24
Rent-Way, Inc.
Third Amendment To Credit Agreement
     This Third Amendment to Credit Agreement (herein, the “Amendment”) is
entered into as of November 18, 2005, among Rent-Way, Inc., a Pennsylvania
corporation (the “Company”), the direct and indirect Subsidiaries of the
Borrower (the “Subsidiaries”), the Lenders party hereto, and Harris N.A.,
successor by merger to Harris Trust and Savings Bank, as administrative agent
for the Lenders (the “Agent”).
Preliminary Statements
     A. The Company, the Subsidiaries, the Lenders, and the Agent are parties to
that certain Credit Agreement dated as of June 2, 2003, as amended (the “Credit
Agreement”). All capitalized terms used herein without definition shall have the
same meanings herein as such terms have in the Credit Agreement.
     B. The Company, the Subsidiaries and the Lenders have agreed to make
certain amendments to the Credit Agreement, in each case under the terms and
conditions set forth in this Amendment.
     Now, Therefore, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
Section 1. Amendments to the Credit Agreement.
     Subject to the satisfaction of the conditions precedent set forth in
Section 2 hereof, the Credit Agreement shall be and hereby is amended as
follows:
     1.1. The table appearing in the definition of the term “Applicable Margin”
contained in Section 5.1 of the Credit Agreement shall be amended to read as
follows:

                                      APPLICABLE MARGIN   APPLICABLE MARGIN    
        FOR BASE RATE LOANS   FOR EURODOLLAR             UNDER REVOLVING   LOANS
UNDER   APPLICABLE     LEVERAGE RATIO   CREDIT AND   REVOLVING CREDIT   MARGIN
FOR     FOR SUCH PRICING   REIMBURSEMENT   AND LETTER OF CREDIT   COMMITMENT
LEVEL   DATE   OBLIGATIONS SHALL BE:   FEE SHALL BE:   FEE SHALL BE:
V
  Greater than 4.5 to 1.0     2.00 %     3.75 %     0.50 %
 
                           
IV
  Less than or equal to 4.5 to 1.0, but greater than 4.0 to 1.0     1.75 %    
3.50 %     0.50 %

 



--------------------------------------------------------------------------------



 



                                      APPLICABLE MARGIN   APPLICABLE MARGIN    
        FOR BASE RATE LOANS   FOR EURODOLLAR             UNDER REVOLVING   LOANS
UNDER   APPLICABLE     LEVERAGE RATIO   CREDIT AND   REVOLVING CREDIT   MARGIN
FOR     FOR SUCH PRICING   REIMBURSEMENT   AND LETTER OF CREDIT   COMMITMENT
LEVEL   DATE   OBLIGATIONS SHALL BE:   FEE SHALL BE:   FEE SHALL BE:
III
  Less than or equal to 4.0 to 1.0, but greater than 3.5 to 1.0     1.50 %    
3.25 %     0.50 %
 
                           
II
  Less than or equal to 3.5 to 1.0, but greater than 3.0 to 1.0     1.0 %    
2.75 %     0.50 %
 
                           
I
  Less than or equal to 3.0 to 1.0     0.50 %     2.25 %     0.50 %

     1.2. The definition of the term “Indebtedness for Borrowed Money” contained
in Section 5.1 of the Credit Agreement shall be amended by adding the following
proviso thereto immediately before the period appearing at the end of such
definition:
“; provided however, that the term “Indebtedness for Borrowed Money” shall not
include the indebtedness evidenced by any Senior Notes owned by the Company or
any Subsidiary of the Company so long as such Senior Notes are not shown as an
asset on the Company’s financial statements.”
     1.3. Clause (d) of the definition of Permitted Acquisition in Section 5.1
of the Credit Agreement shall be amended by deleting the reference to
“$3,000,000” therein and replacing such reference with “$5,000,000” in lieu
thereof.
     1.4. Section 8.22 of the Credit Agreement shall be amended to read as
follows:
     “Section 8.22. Capital Expenditures The Borrower shall not, nor shall it
permit any of the Guarantors to, incur Capital Expenditures in an amount in
excess of $25,000,000 in the aggregate during any fiscal year.”
     1.5. Section 8.24 of the Credit Agreement shall be amended to read as
follows:
     “Section 8.24. Leverage Ratio. As of the last day of each fiscal quarter of
the Borrower ending during each of the periods specified below, the Borrower
shall not permit the Leverage Ratio at such time to be greater than:

-2-



--------------------------------------------------------------------------------



 



                  Leverage Ratio shall not be From and including   To and
including   More than: December 31, 2005   December 31, 2005   5.25 to 1.0
January 1, 2006   June 30, 2006   5.75 to 1.0 July 1, 2006   December 31, 2006  
5.00 to 1.0 January 1, 2007   June 30, 2007   4.50 to 1.0 July 1, 2007  
Thereafter   4.25 to 1.0”

     1.6. Section 8.27 of the Credit Agreement shall be amended and restated in
its entirety to read as follows:
     “Section 8.27. Monthly Minimum EBITDA. As of the last day of each calendar
month ending during each of the periods specified below, the Borrower shall not
permit its EBITDA for the twelve (12) consecutive calendar months then ended to
be less than:

                  EBITDA shall not be Less From and including   To and including
  than: October 1, 2005   March 31, 2006   $45,000,000 April 1, 2006   May 31,
2006   $40,000,000 June 1, 2006   August 31, 2006   $42,000,000 September 1,
2006   November 30, 2006   $45,000,000 December 1, 2006   February 28, 2007  
$50,000,000 March 1, 2007   May 31, 2007   $52,500,000 June 1, 2007   Thereafter
  $55,000,000”

     1.7. Section 8.21(a) of the Credit Agreement shall be amended to read as
follows:
     “Section 8.21. Senior Notes (a) The Borrower shall not, nor shall it permit
any Subsidiary to, (i) amend or modify any of the terms or conditions relating
to Senior Notes (other than amendments and modifications that (A) would extend
the maturity or reduce the amount of any payment of principal or reduce the rate
or extend any date for payment of interest, (B) adds collateral that conforms to
collateral covered by the Collateral Documents, or (C) releases collateral) or
(ii) directly or indirectly make any voluntary prepayment of any Senior Notes,
purchase any Senior Notes, or effect any voluntary redemption of any Senior
Notes; provided, however, the foregoing shall not prohibit the Borrower from:

-3-



--------------------------------------------------------------------------------



 



     (1) prepaying, purchasing and redeeming Senior Notes (x) with the proceeds
of the issuance and sale of common stock of the Borrower so long as no Default
or Event of Default shall exist before or after giving effect thereto and
(y) after the Borrower’s obligations under Section 4.19 of the Senior Note
Indenture have terminated pursuant to Section 4.19(d) of the Senior Note
Indenture so long as (I) no Revolving Loans are outstanding immediately prior to
and for 10 consecutive days immediately after such prepayment, purchase or
redemption, and (II) no Default or Event of Default shall exist before and after
giving effect thereto, and
     (2) purchasing Senior Notes in the open market for an aggregate purchase
price not to exceed $10,000,000 during the term of this Agreement so long as
(x) after giving effect to each such purchase, no Default or Event of Default
shall exist before or after giving effect thereto, including with respect to the
covenants contained in Sections 8.22, 8.23, 8.24, 8.25, 8.26 and 8.27 on a pro
forma basis, and (y) the Borrower has complied with all requirements of the
Senior Note Indenture applicable to such purchase, including without limitation
obtaining any necessary consents of the holders of the Senior Notes.”
     1.8. Schedule 6.2 of the Credit Agreement shall be replaced by Schedule 6.2
attached to this Amendment.
Section 2. Conditions Precedent.
     The effectiveness of this Amendment is subject to the satisfaction of all
of the following conditions precedent:
     2.1. The Company, the Subsidiaries, the Agent, and the Required Lenders
shall have executed and delivered this Amendment.
     2.2. Each of the representations and warranties set forth in Section 6 of
the Credit Agreement shall be true and correct (except that for purposes of this
paragraph the representations contained in Section 6.5 shall be deemed to refer
to the most recent financial statements of the Company delivered to the
Lenders).
     2.3. The Company shall be in full compliance with all of the terms and
conditions of the Credit Agreement and no Event of Default or Default shall have
occurred and be continuing thereunder or shall result after giving effect to
this Amendment.
     2.4. Legal matters incident to the execution and delivery of this Amendment
shall be satisfactory to the Agent and its counsel.
     2.5. The Subsidiaries shall have executed and delivered to the Agent their
consent to this Amendment in the form set forth below.

-4-



--------------------------------------------------------------------------------



 



     2.6. The Agent shall have received for the account of each Lender executing
this Amendment a non-refundable amendment fee in the amount equal to 0.30% of
each such Lenders Revolving Credit Commitment.
Section 3. Representations.
     In order to induce the Lenders to execute and deliver this Amendment, the
Company hereby represents to the Lenders that as of the date hereof, and after
giving effect to the amendments called for hereby, the representations and
warranties set forth in Section 6 of the Credit Agreement are and shall be and
remain true and correct (except that for purposes of this paragraph the
representations contained in Section 6.5 shall be deemed to refer to the most
recent financial statements of the Company delivered to the Lenders) and the
Company is in compliance with all of the terms and conditions of the Credit
Agreement and no Default or Event of Default exists under the Credit Agreement
or shall result after giving effect to this Amendment.
Section 4. Miscellaneous.
     4.1. The Company and the Subsidiaries heretofore executed and delivered to
the Agent and the Lenders the Collateral Documents to which it is a party. The
Company and the Subsidiaries hereby acknowledge and agree that the Liens created
and provided for by the Collateral Documents to which it is a party continue to
secure, among other things, the Obligations arising under the Credit Agreement
as amended hereby; and the Collateral Documents to which it is a party and the
rights and remedies of the Lenders thereunder, the obligations of the Company
and the Subsidiaries thereunder, and the Liens created and provided for
thereunder remain in full force and effect and shall not be affected, impaired
or discharged hereby. Nothing herein contained shall in any manner affect or
impair the priority of the liens and security interests created and provided for
by the Collateral Documents to which it is a party as to the indebtedness which
would be secured thereby prior to giving effect to this Amendment.
     4.2. Except as specifically amended herein or waived hereby, the Credit
Agreement shall continue in full force and effect in accordance with its
original terms. Reference to this specific Amendment need not be made in the
Credit Agreement, the Notes, or any other instrument or document executed in
connection therewith, or in any certificate, letter or communication issued or
made pursuant to or with respect to the Credit Agreement, any reference in any
of such items to the Credit Agreement being sufficient to refer to the Credit
Agreement as amended hereby.
     4.3. This Amendment may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement. Any of the parties
hereto may execute this Amendment by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original. This
Amendment shall be governed by the internal laws of the State of Illinois.
     4.4. The Company agrees to pay all reasonable out-of-pocket costs and
expenses incurred by the Agent in connection with the credit facilities and the
preparation, execution and delivery of this Amendment, and the documents and
transactions contemplated hereby, including the reasonable fees and expenses of
counsel for the Agent with respect to the foregoing.

-5-



--------------------------------------------------------------------------------



 



[Signature Page(s) to Follow]

-6-



--------------------------------------------------------------------------------



 



     This Third Amendment to Credit Agreement is entered into as of the date and
year first above written.

                      Rent-Way, Inc.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    Rent-Way of Tomorrow, Inc.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    Rent-Way of Michigan, Inc.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    Rent-Way Developments, Inc.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    Rent-Way of TTIG, L.P.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               

Rent-Way, Inc.
Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



     Accepted and agreed to as of the date and year last above written.

                      Harris N.A., successor by merger to
Harris Trust and Savings Bank, as Agent    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    General Electric Capital Corporation    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    National City Bank of Pennsylvania    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               

Rent-Way, Inc.
Signature Page to Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



Guarantors’ Acknowledgement and Consent
     Each of the undersigned heretofore executed and delivered to the Agent one
or more Guaranties and Collateral Documents. Each of the undersigned hereby
consents to the Amendment as set forth above and agrees to the terms set forth
therein and confirms that the Loan Documents executed and delivered by it and
all of such undersigned’s obligations thereunder remain in full force and
effect. Each of the undersigned further agrees that the consent of such
undersigned to any further amendments to the Credit Agreement or to the Security
Agreement shall not be required as a result of this consent having been
obtained. Each of the undersigned acknowledges that the Lenders are relying on
this acknowledgement and consents in entering into the Amendment set forth
above.

                      Rent-Way of Tomorrow, Inc.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    Rent-Way of Michigan, Inc.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    Rent-Way Developments, Inc.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               
 
                    Rent-Way of TTIG, L.P.    
 
               
 
  By            
 
      Name        
 
               
 
      Title        
 
               

Rent-Way, Inc.
Signature Page to Guarantors’ Acknowledgement and Consent to
Third Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.2
SUBSIDIARIES

                  JURISDICTION             OF   PERCENTAGE     NAME  
ORGANIZATION   OWNERSHIP   OWNER
Rent-Way of Tomorrow, Inc. (“Tomorrow”)
  Delaware   100%   Borrower  
Rent-Way of Michigan, Inc. (“Michigan”)
  Delaware   100%   Borrower  
Rent-Way Developments, Inc. (“Developments”)
  Delaware   100%   Michigan  
Rent-Way of TTIG, L.P.
  Indiana   100%   Developments and  
 
          Tomorrow  
dPi Teleconnect, L.L.C.
  Delaware   83.5%   Borrower

 